      Case 6:17-cr-00094 Document 41 Filed on 12/14/20 in TXSD Page 1 of 5
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                           UNITED STATES DISTRICT COURT                              December 16, 2020
                            SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                VICTORIA DIVISION

UNITED STATES OF AMERICA,                       §
  Plaintiff,                                    §
                                                §
             v.                                 §           CRIMINAL NO. 6:17-93
                                                §           CRIMINAL NO. 6:17-94
DANIEL ADAM RODRIGUEZ,                          §
  Defendant.                                    §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Daniel Adam Rodriguez’s Motion for

Compassionate Release, which he has filed in both of his criminal cases before the Court. 6:17-

CR-93, D.E. 41; 6:17-CR-94, D.E. 40.

I. BACKGROUND

       In 2019, Defendant pled guilty to conspiracy to possess with intent to distribute

approximately 83.60 grams of methamphetamine in Case No. 6:17-CR-93 and to possession with

intent to distribute approximately 212.62 grams of cocaine in Case No. 6:17-CR-94. He was

sentenced to 60 months’ imprisonment in each case, to run concurrently. He has served 19

months (30%) of his sentence and has a projected release date, after good time credit, of July 28,

2023. Citing 18 U.S.C. § 3582 (c)(1)(A), Defendant now moves the Court to order his release to

home confinement because his underlying medical conditions (morbid obesity, diabetes, and

high cholesterol) make him particularly vulnerable to severe illness or death should he become

re-infected with COVID-19 in prison. He submitted requests to the Warden of FCI Three Rivers

for release to home confinement and/or a sentence reduction. Both requests were denied.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:


                                                1
      Case 6:17-cr-00094 Document 41 Filed on 12/14/20 in TXSD Page 2 of 5



       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—
           (1) in any case—
               (A) the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt
               of such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—
                    (i) extraordinary and compelling reasons warrant such a reduction . .
                    . and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The applicable United States Sentencing Commission policy statement provides that

extraordinary and compelling reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of life
            expectancy (i.e., a probability of death within a specific time period) is not
            required. Examples include metastatic solid-tumor cancer, amyotrophic
            lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—

              (I) suffering from a serious physical or medical condition,
              (II) suffering from a serious functional or cognitive impairment, or
              (III) experiencing deteriorating physical or mental health because of the
              aging process,

              that substantially diminishes the ability of the defendant to provide self-
              care within the environment of a correctional facility and from which he or
              she is not expected to recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and



                                                 2
      Case 6:17-cr-00094 Document 41 Filed on 12/14/20 in TXSD Page 3 of 5



            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

           (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse
           or registered partner.

       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense; the need to


                                                 3
      Case 6:17-cr-00094 Document 41 Filed on 12/14/20 in TXSD Page 4 of 5



deter criminal conduct and protect the public from further crimes of the defendant; the need to

provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive and
         dependent on the specific conditions of confinement and medical circumstances
         faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         Defendant is 39 years old. He claims that on July 12, 2020, he was confirmed positive for

SARS-CoV-2, the novel coronavirus that causes COVID-19, and says that, “[a]lthough he has

ostensibly recovered, his diabetes, obesity, and high cholesterol continue to render him at risk for

re-infection.” Mot., p. 2. He further alleges that “there are many documented cases of the

existence of post-infection complications stemming from coronavirus recovery.” Id.

         Defendant has offered no medical records supporting a COVID-19 diagnosis, and there is

nothing to indicate that he ever became severely ill or that he is still suffering any effects of the

virus. As for his fears concerning reinfection, the World Health Organization (WHO) reports that

“[m]ost people who are infected with COVID-19 develop an immune response within the first

                                                  4
      Case 6:17-cr-00094 Document 41 Filed on 12/14/20 in TXSD Page 5 of 5



few weeks after infection.” Coronavirus disease (COVID-19): Herd immunity, lockdowns and

COVID-19, WHO (Oct. 15, 2020), https://www.who.int/news-room/q-a-detail/herd-immunity-

lockdowns-and-covid-19. One recent study showed that, eight months after infection, most

people who have recovered from COVID-19 still have enough immune cells to fend off the virus

and prevent illness. Jennifer M. Dan, et al., Immunological memory to SARS-CoV-2 assessed for

greater      than    six    months    after    infection,    BIORXIV      (Nov.     16,    2020),

https://www.biorxiv.org/content/10.1101/2020.11.15.383323v1. “Cases of reinfection with

COVID-19 have been reported, but remain rare.” Reinfection with COVID-19, CDC (Oct. 27,

2020), https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html.

          “The Court cannot release every prisoner at risk of contracting COVID-19 because the

Court would then be obligated to release every prisoner.” Koons, 2020 WL 1940570 at *4.

“General concerns about the spread of COVID-19 or the mere fear of contracting an illness in

prison are insufficient grounds to establish the extraordinary and compelling reasons necessary to

reduce a sentence.” Id. at *5. Without more, Defendant cannot meet his burden of showing that

extraordinary or compelling reasons warrant his release.

IV. CONCLUSION

          For the reasons set forth above, Defendant’s Motion for Compassionate Release (6:17-

CR-93, D.E. 41; 6:17-CR-94, D.E. 40) is DENIED.



          It is so ORDERED this 14th day of December, 2020.




                                              ____________________________________
                                                         JOHN D. RAINEY
                                                   SENIOR U.S. DISTRICT JUDGE



                                                5
